Press Release Earthstone Energy Reports On Developments In North Dakota On Thursday September 23, 2010, 10:00 am EDT DENVER, Sept. 23 EARTHSTONE ENERGY, INC. (OTC Bulletin Board:BSIC.ob) reported Panther Energy Company, LLC, its majority partner in the Banks Field, has sold its interest in the field, comprising nearly thirteen thousand gross mineral acres, to Brigham Exploration Company. This sale does not affect Earthstone's leasehold rights in the area and Earthstone expects to retain its oil and gas interests. As in the past Earthstone intends to participate in new wells proposed by Brigham, or others, that "pool or space" our leasehold rights within spacing units they operate. "We are not just excited by this development, we are ecstatic," commented Ray Singleton, president of Earthstone. "Brigham is on the forefront of the application of new stimulation technology in Bakken wells and has been instrumental in demonstrating the economic viability of this area of the Williston basin.
